DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
           The abstract of the disclosure is objected to because the abstract in the instant Application exceeds the maximum 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
2.         Claims 1-18 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the vehicle thermal management system, comprising: a flow path switching valve; and at least one battery module thermal management flow path, which comprises a cell heat exchanger associated to at least one cell of a battery module, and a third throttle element 
The following references (US 20160318499 A1) to YAMANAKA; Takashi et al., (US 20150128632 A1) to Kishita; Hiroshi et al., (US 20150101789 A1) to Enomoto; Norihiko et al., (US 20100089547 A1) to King; Robert Dean et al., (US 20090280395 A1) to Nemesh; Mark D. et al., (US 20170182864 A1) to Heyl; Peter, (US 20160332505 A1) to YAMANAKA; Takashi et al., (US 20140033761 A1) to Kawakami; Yoshiaki et al., (US 20120312040 A1) to CHOI; Inho et al., (US 20130306302 A1) to Osaka; Tadashi et al., (US 20120174602 A1) to Olivier; Gerard et al., (US 20110113800 A1) to SEKIYA; Sachio et al., (US 20080196877 A1) to Zeigler; Terry A. et al., and (US 20010040061 A1) to MATUDA, KENJI et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

12/29/2021